&m

         Gixth District

         lc t»*u«                                                  BK 0 4 2015

    r -bra Audrey, Ci.^rk ' ' VOliOT^       LU    UMJ£A\ICUC-Debra KA(J.fr^ £W(.


"BieJtiJLiemr\            "\Ws luciAJUi     UT\ ^scLjla bk         ibbaP, Q/wA_

 X>h   tW nvST AAicjal Ti^viLt" T^istvcdt AIt:dv(M£>a .




 OKi        MGuciy^aj* 3>, Sl&is                 tb_Li (Leu^t.       VO\La bWju_

 loos uStl bM bta. TbistaritJL ftUbciueM                       ^     tW 1^-Avji.fcfoi

                                          ^.
"T^jlS, CjQLjft. Ve.ve-y.id. bW. "VcsbiDis C£ -tki. -Auds tv\<i™b
  O^L^AnS ^OalikvYawdb CtfYvA kcjnwmX -tn tb* twd CoM
 W    Cl_ rvtijO 'vbrvis.W mcvxt heajithS- ibis r mrfc mcAi^M tWa_
  _\aLs umutJL bk Vdtkdb fcW £x>tt-ex_fe A.£*5v*-c_ e>€ tL. bftetaie.
 Q_£, Ol -Stabe kjul ^'tXarvH'. CWvA bta. _lu<Lsmwii / &-S WV&iiCidi .
  tto YcJAexJt bkiu GjDttecb AeJirta. EA bkii_ defense. CLS Q_
 SkJt£         icu\ -teAorw.


 a^ NDoejrYYWjx                 n, aois          APPaiQftOi KllxujlL CLtibta

 b_a_bbLA       lrvLc_(JLtvA4       bt\Ob    bW I^iSt*-ixJk KTtbttucU U_m
  dmbira.^                bo   ^W. UiAxi C_a\&uvr\iaa         bW. lH<iaL fcfc* bk*_
 ^WbL -ACuV •QdfaW , Qw\L vjf\ijDrtk. bfc> Vv - €Jr^arcx^L. bW._yjuwu_
 bb /VPPeYVCuvxb adv L\jmo*vi Vma/At, iDboloU-kfi^uUi Ci&use-/
   Cbwi. \HMv OUYYMwviwu^ eLQjuoA ^lrt>bieJ.ibrv Cf bk, bou_K

T\\ix UT\ C_arv-£ti-biViov\a\           CL\\e-3aJLio<n     GlS Lrvlicaiif-A.
 VT\ bW bjnib£A UJGuvb b^-e_ s/\r\i.\cL\\iejnt£S. b>^( tkii
Ubeaal ejcVAeaoov, Orv\A It Cjjjxxh ca^ ujguU, Cjt<jsi*x-
 MLfc> OtfvcMaiA APPeiA /OiYvk CL ttJPOiJbel AA.ti.cA imfrissA-


TVi_ "L £Xai (bjtajv^ e£ CJvixwAhA Oi> Peai'j *Hp\L" tWfc
  LuWna bWi. SboJtx -S-enJC.. bs WajL Cl A£. ^t^bo/vA:
 A£_c_VcunjiJl   tt=>   be_ O/vA "^Jr\cA\<A    GlA CUa *fL-PcuteA,         Cl/wb
 " ttabAuuA. cAA-eAxW, W <£,b OAVcSlrd Aa bW, U\li(Al/vu>A\Jb
 (hrvJL.   CiAfc£JW\P-LinH   bk €_SboUCiU "tk&SC CU\e_3abioru dOnai
   bW ^JrtfsWttXlflfc £fc&i. e£ IkiL tttoL 0/y\A (A lA Iol&a
J*bj>r\k £x\ AbcctJfc ClPP£a1 Gv Vbvei_vfik TbkSt- CarWcJtrbn
   VaClA^a (LbV-PUS, tWib OCVsl. ££ bW 'WvDir CJCKNUilAiD/U bWr

    bW. S£w\jt.eM.(j_ VjuIU b£ -S<Jc CLsi L*_ ££fajJjL $*ux* 1.1 ^^ S.^aLW
                                                         toe c c_ju /^op. ft&U.


   bM bbj_ \:dS?exblUe_ AadLAt. Aeo?o/vlU CAOuSts %wv CLSCun
ClAAJLAYYPUAva bo biCUJiL bk*_ ke-^UvLc^Jb k<e£JOKel QJb bV_
   Ke_VcieA. b* be_ oaxA l>uniikJL oa ctrv "VCPeaW t^v 'Wtituu

v,\Wa Yt^^tl^xu. W                      b^bHuruA4 \h X£1dA LuUaie^
r,i        I ^ ^^ aSS*<AfeU, SutiL^v. uruki. <Lb^, 42t i^



                                  Cai
    Q_V(WvS'.




^-eajrx   uiv\Pa/n«Ae 1   CU/vvi -SuuOtM   uoovsU   k^_ C_brwPUJbe- ViaLaifo*^




TW TflKOi C_J5uvt E^. CJviman^l M^ca\\ \r\ds V^U -tW
*eJLu'tfel> (X \JaU<L (Lar\uicJkicr\.        Gm;\^ .SuwP\M, lQ c\, \JOii

&. £uLk>ai £l\.UfYUlmk, i/t, / kWi: *tW, lelflrvia/wA- U&s tf SVor
 (LDrwjU W -tW^W-, -bW, CjslM Kali tkd tW £tojk ta>i<L
tmeA Ye.-.s-ceJt ^    £jf\WimcjL collate'. fijf\£stiiw»ii ^a'veffetm1'
   Gv OS Cur\ "Vialoik/a^ £&tejnkoAki tl> -Vim. SOJWu VtitotiM Gfftnfe.




 bttwlo* oa ex _£W Jail ZdotU, ^eaMAW AAivuWtl




                                 C31
P.O. Box 1914                                                                                                          (903)738-6162
Marshall, TX 75671                                                                                                 (038)410-1583 Fax
                                                                                                               kdarisbyfew^ipnai 1. com




                                          KYLE DANSBY
                                    ATTORNEY AT LAW




                                                    November 17, 2015


            RE: appointment, bench warrant, plea offer, update

            Mr. Bledsoe:


            I am the attorney appointed to represent you onyour new punishment hearing in Harrison County
            in cause number 12-0374x. Full disclosure: I was an assistant criminal district attorney in
            Harrison County when this case wasfiled and indicted. Jdid not personally handle the case, and
            have no recollection of the facts. Since I did not prosecutor you, norspecifically handle this case,
            it is not an ethical issue to represent you. I am reviewing your priors, butit does not appear I was
            an ADA when those cases were indicted or prosecuted. If I was an ADA, I was a misdemeanor
            prosecutor, and had no involvement with felony cases at that time.

            I am informing you of this so that you areaware. Ifyou have an issue with my representation
            please letme know. I do not want you thinking that my representation of you will not be ethical
            and zealous.


            I have filed a bench warrant, and the court coordinator has setforyou to be brought back fora
            docket call on Monday, November 30,2015 at 1:30PM. I am assuming you will be brought back
            to Harrison County several days before that. Once I am aware youare in ourjail, then I will
           come and visit you.

       ^ 1have had a brief conversation with the prosecutor about this case so I can be brought up to
            speed. He intends to enhance your punishment range toa second degree felony again, and
            believes he has the proper priors to do so. He has not filed that paperwork yet. The DA's office
            is preparing the discovery, and I have requested a copyof the record of the trial from the court
           reporter. The prosecutor isoffering voujj_yearsJTjCl He will not agree toplea you to a state
           jail felony, nor will he plead you to twenty four months with credit for time served. Iam required
           to make you aware of all offers. You are not required to accept a plea offer. As you can see, I am
           preparing for a punishment trial. The prosecutor will present evidence related to the burglary
           case that led to your conviction. He isallowed to dothat, especially since this jurywill not have
           heard the evidence in that case.

           I look forward to meeting you and representing you in yourpunishment trial.
           Sincerely,



           K^e Dansby               (J
           KJD